 504DECISIONS OF NATIONALLABOR RELATIONS BOARDServomation of Columbus,Inc. and Retail, Wholesaleand Department Store Union,Local379, AFL-CIO, Petitioner.Case 9-RC-10374July 25, 1975DECISION, ORDER, AND DIRECTIONBY MEMBERSFANNING,JENKINS,AND KENNEDYUpon a petition filed on November 29, 1973, andpursuant to a Stipulation for Certification UponConsent Election approved by the Regional Directoron December 12, 1973, a secret ballot election wasconducted on December 21, 1973, among the em-ployees in the appropriate unit set forth in the stipu-lation.The tally of ballots furnished the partiesshowed that of approximately 82 eligible voters, 74cast valid ballots of which 37 were for and 30 wereagainstthe Petitioner. Seven ballots, sufficient to af-fect the results of the election, were challenged by theEmployer. The Employer filed timely objections toconduct affecting the results of the election. On Feb-ruary 15, 1974, the Regional Director issued andserved on the parties his report recommending thatthe issuesraised by the ballot challenges and byEmployer's Objection 5 be made the subject of ahearing and that the Employer's five other objectionsbe overruled. Thereafter, the Employer filed timelyexceptions and a supporting brief to theRegionalDirector's report contending that four of these objec-tions should also be included in the hearing in theevent the Board did not sustain its Objections I and3 and set the election aside.On May 2, 1974, the Board issued its Decision andOrder directing that a hearing be conducted on theissues raised(1) by the challenged ballots, (2) by Ob-jection 5 which alleged that the conduct of the Unionand other unidentified persons created an intimidat-ing andcoercive atmosphere, and (3) by the portionof Objection 3 which related to allegedeconomic in-ducements by the Union to eligible voters throughalleged loansand gifts in the form of strikebenefitsand hardship relief.With respect to the other objec-tions, theBoardreadopted the Regional Director'srecommendation that they be overruled.The Hearing Officer issued his report on October25, 1974, in which he recommended overruling theobjections before him on the basis of his findingsthat: (1) the strike benefits and hardship paymentsdid not interfere with the employees'freechoice inthe election; and (2) the alleged strike misconductdid not generate an atmosphere of fear, violence, andconfusion which made a free election impossible.With respect to the challenged ballots, the HearingOfficer found that the individuals whose ballots werechallenged were employees on the eligibility date andon the date of the election and therefore were eligibleto vote. Accordingly, he recommended that their bal-lots be opened and counted. Thereafter the Employerfiled exceptions to the Hearing Officer's report and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.For the reasons set forth herein, the Board adoptsthe Hearing Officer's findings, conclusions, and rec-ommendations with respect to the objections and thechallenged ballots.Economic Inducements to Eligible VotersThe Employer's Objection 3 involves the Union'spayment of strike benefits and hardship relief tostriking employees. The Employer contends thatsuch payments were improper economic induce-ments to the eligible voters. The facts show that dur-ing the course of a strike commenced on November12, 1973, both before and after the election, theUnion paid striking employees who served on thepicket line strike benefits of up to $25 per week.'Payments ranging from $60 to $150 were made bothbefore and after the election to individual strikerswho requested funds from the Union to relieve somefinancialhardship resulting from their being onstrike.2 The Hearing Officer found that the paymentof strike benefits did not interfere with or impair theability of the employees to make a free choice in theelection and recommended that the Employer's ob-jection based on these payments be overruled.In support of its exception to this finding and rec-ommendation the Employer relies on a number ofcases involving union gratuities such as life insurancepremiums, gift certificates, payments for attendanceat union meetings, and the waiver of initiation fees.Strike benefits, both picket duty compensation andhardship relief, are a conventional aspect of unionoperations.Yet neither the Employer nor our dis-senting colleague cites any case in which the pay-1The Employer excepts to the Hearing Officer's finding with respect tostnke benefits claiming that the record of payments introduced in evidenceshows that a number of employees received considerably more than $25 perweek. The exhibit relied on does not establish that any striker was paid morethan $25 per week but indicates that sometimes an employee,presumably asa matter of convenience,collected the strike benefit of another employee aswell as his own The Employer did not elicit any testimony from the unionwitnesses in explanation of these ambiguous record entries.2The record shows payments made to nine strikers from November 29 toJanuary 16. Seven were made before the election and two after. Four of theseven payments were made the day before the election.One of the earlierpayments was returned when the striker obtained work elsewhere. SERVOMATION OF COLUMBUSment of such benefitshas been held to be an improp-er election inducement.The Board has heldstrike assistanceto be pay-ment for servicesrendered.CommunicationsWorkersof America, AFL-CIO, Local 1127 (New York Tele-phone Company),208 NLRB 258 (1974). And unionpayment forservices or lost timehas been held not tointerferewith the employees'freechoice inan elec-tion.Quick ShopMarkets, Inc.,200 NLRB 830(1972);Commercial Letter, Inc.,200 NLRB 534(1972). InQuick Shop Markets, Inc.,union paymentsin excess of their normal rate ofpay made to sixeligible votersfor theirservices as electionobserverswere held not improper. See alsoGTE Lenkurt,209NLRB 473 (1974);BasicWire Products, Inc.,210NLRB 351 (1974). InCommercial Letter, Inc., supra,payments by theunion to eligiblevoters fortime lostwhileunder subpena to attenda representation hear-ing wereheld not toimpair a free election.Participa-tionby employeesin a strike to gain recognition fortheUnion is obviouslya service to the union forwhich payment may appropriatelybe made unlessexcessive.The decisions of theBoard make clear thatpaymentsfor lost timecertainlywill notbe consid-eredexcessiveif they donot exceed the normal ratesof pay. Thereisno suggestion in therecord that thepayments made by the Union for picket duty com-pensationand hardshiprelief exceeded or even ap-proachedthe striking employees'regular pay. Ourdissenting colleague,however, would find that thehardshipreliefpaymentsto individual strikers"whichwere made in addition to the sum paid themweekly for theirpicketing duties,were excessive com-pensation" which tendedto influence their vote inthe election.Picket duty compensation was $25 perweek. The dissent's reliance upon the SixthCircuit'srecent decision inPlasticMasters, Inc. v. N.L.R.B.,512 F.2d 449 (1975), and relatedcases in support ofthis conclusion,is clearly misplaced.In those cases,the paymentswere found objectionablebecause theywere substantially in excess of the employees' regularcompensation.They obviouslyhave no relevance topayments in excessof picketduty compensationwhich would be considerablyless than,normal paywhileat work.There is no evidence linking the pay-ments of strike benefits to a vote in favor of theUnion. Moreover,by participating in the strike theemployees had alreadydemonstrated their commit-ment tothe Union. We believethe HearingOfficerwas clearlycorrect in his findingthatthe paymentswere not intendedto and didnot, in fact,influencethe election or impair a free choice on the part ofemployees.505Impairment of Free Election by Atmosphere ofFear and ViolenceThe remaining objection involved in the hearing(Objection 5) was the Employer's claim that strikemisconduct by union supporters before the electioncreated an atmosphere of fear and violence whichprevented employees from making a free choice inthe election. After reviewing the Employer's evidenceof alleged threats and violence,the Hearing Officerconcluded that the alleged misconduct did not create"such an atmosphere of fear,violence and confusionas to make a free election impossible" and recom-mended that the Employer's objection to the electionon this ground be overruled. The Hearing Officerstated that "In reaching this conclusion I have treat-ed the testimony of Employer'switnesses as creditedin regard to their accounts of the alleged acts."The dissent's suggestion that the Hearing Oflicerin fact credited the testimony of Employer'switness-es, "even though he found that it had been contra-dicted by the Union'switnesses,"seems clearly inerror.The Hearing Officer stated, "I have treated thetestimony of Employer'switnesses as credited" andnot "I have credited the testimony of Employer's wit-nesses," thereby implying that the testimony,even ifcredited,did not prove a coercive atmosphere. If anyambiguity lurked in this language of the Hearing Of-ficer,itwas dispelled shortly thereafter when he re-ferred to the"alleged"acts of misconduct with theparenthetical comment,"if they occurred."The dissent's characterization of the Union's wit-nesses' contradictionof the Employer'switnesses aslimited in scope is also incorrect.The record is clearthat,except for allegedly anonymous phone callsabout which they could not testify, the Union's wit-nesses contradictedEmployer's testimonyin all es-sential respects.The clear thrust of the Hearing Officer's report isthat upon hearing the testimony of violence andthreats he regarded the possibility of generation of anatmosphere of fear and coercion concerning the elec-tion as so slight as to render it unnecessary for him tomakecredibilityresolutions of the conflicts in theevidence.The strike for recognition began November 12,1973. The petition for election was filed November29, 1973, and the election was held on December 21,1973. In reaching his conclusion that no coercive at-mosphere existed at the time of the election, theHearing Officer considered all instances of allegedmisconduct from the commencement of the strike tothe election and noted particularly that the allegedmisconduct,if it occurred, "had substantially subsid-ed for a significant period before the election to the 506DECISIONSOF NATIONALLABOR RELATIONS BOARDpoint where it was non-existent at the time of theelection" and that therewereno threats directed to-ward influencing the votes of employees.Of course, if threats or violence generates an atmo-sphere of fear and coercion which persists to the dateof the election and taints the conditions under whichit is conducted, the election will be set aside regard-less of the time when the misconduct occurred, theend to which it was directed, or the persons responsi-ble for its perpetration. But the quality of the evi-dence firmly buttresses the Hearing Officer's conclu-sion that the alleged misconduct did not impede afree choice by the electors. There was no evidence ofany personal attacks upon or deliberate physical in-jury to anyone. The union representative, who spenta considerable amount of time at the picket line, em-phatically warned strikers against any violence onthe picket line.The dissent challenges the majority's statementconcerning the warning of Union RepresentativeEwing against violence on the picket line and inti-mates that he was encouraging violence away fromthe picket line. Richard Skaggs, identified in the dis-sent as a striker although he was on strike for only aweek and a half and went back to work while thestrike was still in progress,was called as a witness bythe Employerand gavethe testimony quoted by thedissent that "if there was any trouble . . . keep itaway from the picket line." Skaggs responded un-equivocally in the negative each time, however, whenasked whether "Ewing was encouraging acts of vio-lence away from the plant," whether he was "encour-agingthe people to do anything untoward away fromthe plant," or whether he suggested it was "okay ifthey did it awayfromthe plant."During the 39 days of the strike which precededthe election on December 21 the claims of miscon-duct consisted of (1) sporadic instances of propertydamage resulting from such activities as hurling mud,empty beer cans, and rocks at motor vehicles or dam-aging their tires or other parts; (2) four threats ofphysical injury in the give and take between strikersand nonstrikers near the picket line, none identifiedas later than December 4; (3) four threatening phonecalls, three in November and one on December 10;(4) one call at an employee's home on an unidenti-fied date; and (5) two instances of cars being fol-lowed and two instances of cars run off the road,none of which was fixed in time as occurring afterNovember 28.In a zealous endeavor to demonstrate that allegedstrikemisconduct before the election generated anatmosphere of fear and coercion, the dissent com-ments with respect to the above description of al-leged misconduct, not that it is inaccurate, but that"the majority has chosen to identify the violence andthreats only cursorily" and proceeds upon a "morecomplete delineation of these incidents." This deli-neationcatalogues in meticulous detail a total ofsome 26claimedincidents of violence and threats inthe 39 days of the strike prior to theelection.It is immediately apparent that many of these so-called incidents, such as flat tires, throwing tacks,mud, and empty beer cans, and uttering vulgar epi-thets on the picket line, while they might arouse an-ger,would hardly engender fear with respect to vot-ing.Moreover,in its strenuouseffort to find a taintedelection-day atmosphere, the dissent describes anumber of so-called incidents in terms which exag-gerate their coercive quality. For example, the dissentstates that "On November 29, a striker assaulted theEmployer's controller and attemptedto seize hiscamera." The record shows that a bookkeeper for thecompany was stationed in the lobby of Employer'smainoffice building with a camera so that he couldphotograph any occurrences involving the picketsand persons entering the premises. On the day inquestion, he started to take the picture of a femalestrikerwalking into the company parking lot. Ac-cording to the testimony of the bookkeeper, who hadbeen taking her picture daily, she told him "she wastired of me taking pictures" and "grabbed the cam-era" andtried to pull it away. A male picket told herto stop and she did. The bookkeeper testified that hewas not hurt at all and the camera was damaged onlyslightly.The dissent states that on December 14 an auto-mobile incurred a flat tire when a picket threw tacksin front of the car and around the same day anotherpicket threw a block of wood with spike nails in thepathof an automobile. The testimony of theEmployer'switnesswas that she saw the striker from25 to 50 feet away make a throwing motion, couldnot actually see that she threw anything, and notackswerefound in the tire when it was repaired. Shetestified that the block of wood was thrown 25 feet infront of the car and she drove around it.In another overstatement of the record testimony,the dissent asserts that "On November 30, during therock-throwing incidents, there were 20 to 25 strikersmassedat or near the picket line." The Employer'switnesswho testified in this connection at first statedthat when he arrived at the plant sometime between 5and 5:30 in the morning on November 30, there wereprobably 15 or 20 people around the picket line andacrossthe street, but later,estimating,stated thenumber to be 20 to 25. When he drove out of theplant between 5:30 and 5:45, he saw only about threeor four strikers. It was at this time, according to histestimony, that the rock throwing occurred. He iden- SERVOMATION OF COLUMBUS507tified striker Jarvis as one of the persons who threwrocks at his truck on November 30. Other testimony,however, makes clear that Jarvis was out of the cityon the morning of November 30.Among the "threats of personal physical injury"listed by the dissent in its inventory of "incidents"are utterances which amount to no more than ob-scene name calling. There was evidence of such namecalling by nonstrikers leaving the plant and replies inkind of similar expletives, but these can hardly bedeemed to import an intent to inflict physical injury.In one instance cited in the dissent, for example, anonstriker testified that a striker threatened to "whipmy ass" as he was crossing the picket line. His fur-ther testimony, not referred to in the dissent, was thathe got out of his car and the striker walked away.The general orderliness of the picket line is attest-ed to by a variety of circumstances in addition to thestrict warning of the union representative. A numberof the strikers brought their children to the picketline. The bookkeeper assigned to take pictures of ev-erything that happened acknowledged that he "couldbe" "the main expert on what was going on outfront" and testified that he never saw rocks thrownand never heard anything hit any car. Employer'sregional manager, who came to the Company's of-fices in Columbus the day the strike began, instruct-ed the district manager to maintain a strike log of allactivities, informed all supervisors to report any inci-dent that occurred "regardless how minor it mightseem, and testified that conditions had stablized byelection day, that plant operations were maintainedon an even keel during the strike, that he was at thepicket line almost every day, that he "didn't have anyfear," and that "nothing ever happened" to him.Persons involved in alleged incidents testified that"they had no reason to be in fear about voting" and"weren't afraid to vote." One employee on leave,who testified with respect to a telephone threat, tele-phoned a striker the day before the election to offerher a ride and, in fact, drove her down to the plantwhere they both voted.The dissent asserts that "the Union was clearly re-sponsible for all the assaults and vandalism whichoccurred on the picket line" and in support thereof,among other things, notes that "International UnionRepresentative Ewing spent a considerable amountof time at the picket line." We have already discussedEwing's firm instructions with respect to a peacefulpicket line and the dissent's overdrawn accounts ofpicket line conduct. The Employer's counsel appearsto agree with us rather than the dissent, for he statedon the record,as a reason for not seeking judicialrelief against the Union, that "the firm determinedthat the evidence available to the Company in termsof personal involvement by Mr. William Ewing andother professional Union officers and executives wasnegligible."There was no direct evidence of substance that onthe date of the election or at any prior time an atmo-sphere of confusion or coercion prevailed. The mis-conduct to which the Employer's witnesses testifiedwas not of such a character as to generate anxiety orfear of reprisal or to impede a rational, uncoercedexpression of choice as to a bargaining representa-tive.The Hearing Officer was clearly correct in rec-ommending that Employer's Objection 5 be over-ruled and we adopt his recommendation.'Challenged BallotsIn the election, 37 votes were cast for the Union,30 against, and 7 ballots were challenged by the Em-ployer on the ground that each employee had en-gaged in strike misconduct and would be denied re-instatement if he applied. At the hearing the Unionoffered to waive the right to have the seven chal-lenged ballots counted, but the offer was not accept-ed by the Employer. The Hearing Officer's reportrecommended that the challenges be overruled andthat the seven ballots be opened and counted. Hereached this conclusion based on evidence that theseven employees were on theExcelsiorlist and hadnot been notified of their discharge-prior to the elec-tion. This conclusion is supported by the decision inN. L. R. B. v. Pacific Gamble Robinson Co.,438 F.2d112 (C.A. 9, 1971), upon which, among other Boarddecisions, the Hearing Officer relied. We affirm thisdetermination for the further reason, apart from lackof notice to the employees, that there was no un-equivocal evidence of termination prior to the elec-tion.Counsel for the Employer made an offer ofproof of an oral conversation with an unidentified"agent" in the Cinncinnati Regional Office that thesevenemployees would not be reinstated if they ap-plied for reinstatement at some unspecified futuredate.No witness or testimony with respect to thisconversationwas offered.Accordingly,we shalladopt the Hearing Officer's recommendations onthese challenged ballots.3The Employer's exception to the Heanng Officer's exclusion of certainhearsay testimony is not well taken. There is no quarrel with Employer'sbasic proposition that hearsay evidence is generally admissible in adminis-trative hearings.But the Heanng Officer did not exclude all hearsay evi-dence or the evidence in question solely because it was hearsay. He ruledonly that he would not admit hearsay testimony with respect to incidents ofmisconduct where there was direct evidence by eyewitnesses concerningthose incidentsHis ruling permitted hearsay testimony as to events withrespect to which direct evidence was not available.We consider his rulingan appropriate exercise of discretion. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERIt ishereby ordered that the above-entitled matterbe, and it hereby is, remanded to theRegional Direc-tor forRegion 9 tocarry out the Board's directionherein.DIRECTIONIt ishereby directed that the Regional Director forRegion 9 shall, pursuant to the Board's Rules andRegulations, within 10 days from the date of this De-cision, Order, and Direction, open and count the bal-lots of Jackie R. Cline, David Crabtree, Mary Evans,Ernest R. Jarvis, Terry D. Mathews, Jesse O. Puck-ott,and Marguerite H. Smith. Thereafter, the Re-gional Director shall prepare and cause to be servedon the parties a revised tally of ballots, includingtherein the count of the foregoing ballots. On thebasis of this revised tally of ballots, the Regional Di-rector shall thereuponissuethe appropriate certifica-tion.MEMBER KENNEDY,dissenting:My colleagues' failure to set aside the electionherein is, in my view, contrary to both Board andcourt precedent. I find that this election was con-ducted in an atmosphere of fear and coercion forwhich the Union was at least partly responsible. Inmy opinion, the Union improperly attempted to se-cure favorable votes from eligible voters by renderingeconomic inducements to its supporters which inter-fered with the employees' free choice in the election.The recognitional strike began on November 12,1973. The petition was filed November 29, and theelectionwas subsequently held on December 21,1973. The Hearing Officer properly considered all in-stances of alleged misconduct from the inception ofthe strike to the date of the election.4 In assessing thetestimony of the Employer's witnessesto the violenceand threats of violence during this period, the Hear-ing Officer treated the testimony of the Employer'switnessesas credited in all respects, even though hefound that it had been contradicted by the Union'switnesses. It is significant that such contradictionwas made primarily on the issue of whether theUnion or its agents, or whether a specific individual,was responsible for the various incidents set forthbelow. Such a rebuttal does not negate the truth ofthe testimony of the Employer's witnesses that suchincidents did, in fact, occur. These incidents clearlydemonstrate that an atmosphere of fear and coercionexisted at the time of the election. In this regard, the4Willis Show Frozen Express,Inc, 209 NLRB 267 (1974),AutomotiveControlsCorp.,165 NLRB 450(1967).majority has chosen to identify the violence andthreats thereof only cursorily. A more complete deli-neationof these incidents is required.BetweenNovember 12 and December 21, therewere fourinstancesof property damage resultingfrom missiles.A rock was thrown, destroying theEmployer's plate glass front door. On two separateoccasionsrocks thrown by pickets destroyed a wind-shield, side window, mirror, and tail light on two ofthe Employer's trucks as they crossed the picket line.Individuals broke through the Employer's 7- to 8-foot fence and vandalized several trucks.5On Saturday, November 24, David Crabtree,chairmanof the Union's organizing committee,threw a beer can at a company truck as it was leavingthe plant premises. One employee's automobile washit by a rock thrown as the car crossed the picketline.The rock broke the car's light. The record iden-tifies therock throwers as including David Crabtreeand picket captain Jack Cline. A new employee testi-fied that shortly after he began work a group of pick-ets includingCrabtree hurled rocks at his car as itcrossed the picket line. On December 14, an automo-bile operated by a supervisor, with an employee pas-senger, incurred a flat tire as it entered the drive lead-ing to the plant when a picket threw tacks in front ofthe car. Also, around December 14, another picketthrew a 6-inch block of wood with spike nails driveninto itin the path of an automobile attempting toenterthe plant premises. A nonemployee almost lostcontrol of her automobile when she was attemptingto enter the plant premises because someone on thepicket line had thrown muddy water on her wind-shield, thereby impairing her visibility. On Novem-ber 30, during the rock-throwing incidents, therewere 20 to 25 strikers massed at or near the picketline.On November 29 a striker assaulted theEmployer's controller and attempted to seize hiscamera.The threats of personal physical injury revealed bythe record are similarly ample. A striker threatenedto "whip the ass" of a nonstriking employee who wascrossingthe picket line. Another striker threatenedan employee who was crossing the picket line, sayingthat "when you leave, your ass is mine."On December 4 a striker told an applicant for em-ployment at the plant that if the applicant wantedher babies to have a father, not to start to work. Inmid-November the husband of a nonstriking em-3Wirecutters and lockcutters were stored in the Union's trailer, parkednear the picket line, which the Union used as strike headquarters.A localservice station operator testified that it repaired between 8 and 10 damagedtires a week.The tiresweresent to it byServomauon and were part ofServomation equipment and private passenger vehicles as well. Most of thedamage resulted from roofing nails, but some of the damage was identifiedas the result of slashing,severed tire valves, and sidewall punctures SERVOMATION OF COLUMBUSployee was told by a striker that if his wife continuedto work she wouldn't see her daughter anymore.Threats were also made by anonymous telephonecalls.On November 30, the wife of an employeewhose truck had been bombarded with rocks bystrikers received an anonymous telephone call. Theanonymous caller asked her, "do you live in a yellowhouse on Mudhouse Road?" and when she answeredyes, the caller stated "we just paid you husband avisit and you are next." On November 2, an employ-ee who had returned to work after striking for 3 or 4days began receiving anonymous phone calls at nightadvising him not to go to work. On December 10, anemployee on leave of absence received an anony-mous telephone call in which the caller inquired ifshe was returning to work. The employee respondedthat she was "going in to talk to them," whereuponthe caller advised the employee not to go to work,and inquired if the employee had a son who "walkedto school." The employee's son was just then gettingready to leave for school.The testimony also established that there are fourinstances in which cars were followed by pickets. Onone occasion which occurred between November 26and December 8, a picket's car followed the automo-bile of an employment applicant and attempted torun it off the road. On another occasion, unidentifiedas to date, a picket's car followed that of a nonstrik-ing employee and tried to force it off the road.Other threatening conduct occurred at the homesof employees in addition to the anonymous tele-phone threats. In two instances the tires of employ-ees'carswere damaged while the vehicles wereparked in front of the employees' homes. In anotherinstance a company truck was damaged while it wasparked in front of on employee's home. One of theseoccurrences took place on December 19, 2 days be-fore the election. Another employee's car was van-dalized as it sat in front of his house.The Union was clearly responsible for all of theassaults and vandalism which occurred on the picketline.This misconduct, of course, includes the inci-dents when pickets left the picketline inautomobilesto follow employees' and applicants' cars and at-tempted to run those automobiles off the road. Picketcaptain Cline, paid by the Union, was himself re-sponsible for several incidents of threats of personalinjury and property damage on the picket line. More-over,InternationalUnion Representative Ewingspent a considerable amount of time at the picketline.On these facts the law is clear that the Union isto be held responsible for the picket line violence .66 Lithographers and Photoengravers International Union,AFL-CIO, CLC,and Memphis Local 223, Lithographers and Photoengravers InternationalUnion,AFL-CIO, CLC (HolidayPress, a division of Holiday Inns, Inc.),193509A union is liable for the acts of its agents commit-ted within the scope of their general authority, eventhough the union has not specifically authorized orratified, or indeed may have forbidden, the act inquestion.'The misconduct in this case occurredwhile the picket captain was present on the picketline all day, every day, and where admittedly theUnion's representative was present a considerableamount of the time. The Union took no steps to pre-vent this conduct, nor did it discipline in any way thepaid pickets who committed these acts. On the con-trary,many of the pickets who have been identifiedas causing the property damage, or uttering thethreats of personal injury involved here, had beenand continued to be paid by the Union for their pick-eting duties. I conclude that the Union is responsiblefor the picket line violence in this case.Holiday Inns,supra.8The record also reveals that the Union may havehad more than a remote connection with the anony-mous telephone threats made to employees at theirhomes and the property damage suffered by employ-ees at their homes. Striker Richard Skaggs testifiedthat Ewing instructed the pickets to make a writtenrecord of thelicenseplate numbers of the automo-biles of new employees or applicants for jobs at theplant during the strike. Ewing stated that he wouldget the license number checked and find out theman'sname and address, which he could get checkedbecause he held a position as constable at a neigh-boring community. It appears to me that there maybe more than mere coincidence between this direc-tion of Ewing's and the subsequent property damageand threats made to employees at their homes.The violence described above was clearly such asto cause an employee trepidation and confusion con-cerning his employment rights and his right to sup-port or not to support the Union .9 While much of themisconduct in this case occurred more than 3 weeksbefore the election, it is clear that it continued atleastuntil 2 days before the election on December21. I cannot find in the record that period of timewhich the Hearing Officer and my colleagues refer toas the period when this misconduct "had substantial-ly subsided for a significant period before the elec-tion " Furthermore, such a finding is not only insuffi-cient in fact, but is also defective in law. InCiervoNLRB11 (1971).7 Local No. 235, Lithographersand Photoengravers International Union,AFL-CIO (HenryWurst, Inc.),187 NLRB 490.8The majority states that Ewing"emphatically warned strikers againstany violence on the picket line." This is not quite the case.The recordreveals that what Ewing said was that"if there was any trouble,let it not beon the picket line, keep itawayfrom the picket line." I regard such astatement as something less than a clear unequivocal direction to strikers torefrain from engaging in any misconduct.9 Sonoco ofPuertoRico,Inc,210 NLRB493 (1974). 510DECISIONSOF NATIONALLABOR RELATIONS BOARDBlanco, Inc. & Blanco Venado, Inc.,211 NLRB 578(1974), the Board was confronted with an objectionto an election wherein there was no evidence of pick-et lineviolence occurring after June 15, and wherethe election was not held until July 11. Such a hiatusin the violence was much more significant than what-ever brief period existed in this case which the major-ity chooses to call significant. Nevertheless, inCiervoBlanco,this Board stated categorically that "this con-duct during the critical period, no matter when dur-ing that period it occurs, is grounds to set aside anelection." 10Moreover, I would find that the extra paymentsmade to individual strikers by the Union before theelection,which were made in addition to the sumpaidthemweekly for their picketing duties, were ex-cessivecompensation to these employees which tend-ed to obligate them to vote for the Union in theforthcomingelection.Four of these seven paymentswere made the day before the election. One of theemployees received $75 and the other three $100each. Only two of the employees who received thesepayments testified. According to one, he received themoney because he needed money and food. Accord-ing to the other, he received the money in order tomake payments on his car and tires and for "Christ-mas." Contrary to the Union's written record ofthese payments, neither of these two employees re-ceived the money in order to pay rent. "Rent" is also10 InCiervo Blanco,the Board also rejected the rationale here used by theHearing Officer,to the effect that the misconduct was directed toward pre-venting the Employer from conducting its business during the strike, andthus was not directed toward interfering with the election As the Board saidinCiervo Blanco,"We have serious doubts that the employees made suchnice distinctions "the notation entered for other extra payments madeto strikers both before and after the election.The Sixth Circuit Court of Appeals just recentlyreversed the Board on its failure to find objectiona-ble conduct in a union's excessive payment to em-ployees forserving asunion observers in the elec-tion." The court held that the intent or absence ofintent on thepart of the union to influence the em-ployees' votes by the overpayments is not a control-ling factor. The controlling test is whether these ac-tionshad a tendency to influence the election results.The court approved the decision of the Fourth Cir-cuit inCollins & Aikman Corporation v. N. L. R. B.,383F.2d 722 (1967), which was cited with approval byUnited States Supreme Court inN. L. R. B. v. SavairMfg. Co.,414 U.S. 270 (1973). In theCollinscase, theFourth Circuit found that it was objectionable con-duct when the union paid an employee $7 to serve asitsobserver at the election, where the employee hadlost but $2 of wages by so serving.In my view, the payments in this case, particularlythe three $100 payments made to employees on thevery day preceeding the election, payments whichwerein fact outright gifts to eligible voters, clearlyhad a tendency to induce in those employees a feel-ing that they were obligated to vote for the Union inreturn.Accordingly, in the event that the revised tally ofballots to be issued following the opening and count-ing of the challenged ballots shows that the Unionhas received a majority of the ballots cast, I wouldset asidethis election and direct a second election. Ifthe Union does not receive a majority of the ballotscast, I would certify the results of the election.IPlasticMasters,Inc v. N L R B,512 F 2d 449 (1975).